Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 03/18/2021 in which claims 01-20 are pending ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 11, 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2, 7, 11, and 13 recites the limitations “about 0.5mm, about 450cm-1, about 1450cm-1”. The term "about" is a relative term about” is defined as " near in time, number, degree, etc.; approximately:” (see www.dictionary.com). Neither the claims, nor the specification, defines how much the distance, peak, subcutaneous fat, or passband centered,  should be in order for the “about” condition to be met. Therefore claims 2, 7, 11, and 13 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 14-15, are also rejected due to their dependency of claims 7 and 13 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (CN 109497964A) in view of Ogura et al (2020/0330069 A1).
	As to claim 1, Wan teaches a method of measuring a subcutaneous fat layer in a mammal, the method comprising: (See Abstract, ¶0010, ¶0017; Fig. 1)
Wherein the term “mammal” is met by the term “human”.
	Illuminating (2) a first spot on the skin of the mammal (39) with a Raman pump beam, the Raman pump beam exciting a Raman emission from the subcutaneous fat layer (26); (See ¶0034, ¶0039, ¶0046, ¶0050, ¶0054; Fig. 1)
	Wherein the term “first spot” is met by the term “time point”. A time point is measured at different points of the human skin (39).
	detecting (41) the Raman emission at a second spot on the skin of the mammal; and (See ¶0039, ¶0050, ¶0054; Fig. 1)
	Wan does not explicitly teach estimating a thickness of the subcutaneous fat layer based on the Raman emission and a distance between the first spot and the second spot.
	However, Ogura does teach in an analogous art estimating a thickness of a layer based on the Raman emission and a distance between the first spot and the second spot. (See Abstract ¶0006, ¶0063, ¶0067; Fig. 1)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Wan estimating a thickness of the subcutaneous fat layer based on the Raman emission and a distance between the first spot and the second spot.
	The advantage of this inclusion is to accurate measure the depth within the object under test. 
	As to claim 2, The method of claim 1, wherein the distance between the first spot and the second spot is about 0.5 mm to about 20.0 mm.
As to claims 3-6, Wan when modified by Ogura teaches the method of claim 1, in which these claims depends on.
	Wan also teaches wherein the Raman emission is first Raman emission, and further comprising: (See ¶0050- ¶0052; Fig. 1).
	detecting (41) a second Raman emission at a third spot on the skin of the mammal, and (See ¶0050- ¶0052; Fig. 1).
	wherein estimating the thickness of the subcutaneous fat layer comprises: (Claim 4) (See ¶0050- ¶0052; Fig. 1).
	determining Raman intensity ratios for the second spot and the third spot based on peaks in Raman spectra of the first Raman emission and the second Raman emission; and (Claim 4) (See ¶0050- ¶0052; Fig. 1).
	wherein determining the Raman intensity ratios comprises determining an area under a peak associated with the subcutaneous fat layer. (Claim 5) (See ¶0040, ¶0050- ¶0052; Fig. 1).
	wherein determining the Raman intensity ratios further comprises determining an area under a reference peak. (Claim 6) (See ¶0040, ¶0050- ¶0052; Fig. 1).
	Wan does not explicitly teach wherein estimating the thickness of the subcutaneous fat layer is further based on a distance between the first spot and the third spot and the second Raman emission; (Claim 3). 
	estimating a variation of the Raman intensity ratio with distance from the first spot based on the Raman intensity ratios. (Claim 4)

	
(Claim 3). (See Abstract ¶0006, ¶0063, ¶0067; Fig. 1)
	estimating a variation of the Raman intensity ratio with distance from different points based on the Raman intensity ratios. (Claim 4) (See Abstract ¶0006, ¶0063, ¶0067; Fig. 1)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Wan wherein estimating the thickness of the subcutaneous fat layer is further based on a distance between the first spot and the third spot and the second Raman emission and estimating a variation of the Raman intensity ratio with distance from the first spot based on the Raman intensity ratios.
	The advantage of this inclusion is to accurate measure the depth within the object under test.
	As to claims 7, 8, Wan when modified by Ogura teaches the method of claim 6, in which this claim depends on.
	Wan when modified by Ogura still do not explicitly teach wherein the reference peak is at about 450 cm-1 and the peak associated with the subcutaneous fat layer is at about 1450 cm-1.
	However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that teach “wherein the reference peak is at about 450 cm-1 and the peak associated with the subcutaneous fat layer is at about 1450 cm-1, and wherein estimating the thickness of the subcutaneous fat layer comprises determining a slope of the variation of the Raman intensity ratio with distance from the first spots,”
 within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis to measure thickness at a specific peaks and slopes; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to try one of ordinary skill in the art at the time of invention to enable the claimed movements & adjustments.
Further, the differences in peaks and slopes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Wan when modified by Ogura wherein the reference peak is at about 450 cm-1 and the peak associated with the subcutaneous fat layer is at about 1450 cm-1 and wherein estimating the thickness of the subcutaneous fat layer comprises determining a slope of the variation of the Raman intensity ratio with distance from the first spots.
	The advantage of this inclusion is to accurate measure the depth within the object under test.
	As to claims 9, 12, Wan teaches a system for measuring a subcutaneous fat layer in a mammal, the system comprising: (See Abstract; Fig. 1)
	a laser to emit a Raman pump beam (2); (See ¶0034, ¶0039; Fig. 1)

	collection optical fibers (8), having distal ends arranged in a second array, to detect the Raman emission at a second spot on the skin of the mammal (39); (See ¶0034, ¶0039, ¶0040, ¶0050; Fig. 1)
	a detector (41), in optical communication with the collection optical fibers (8), to measure a variation in amplitude of a spectral component of the Raman emission associated with the subcutaneous fat layer; and (See ¶0011, ¶0039, ¶0050, ¶0054; Fig. 1)
	a processor (21), operably coupled to the detector (41), to estimate a thickness of the subcutaneous fat layer based on the variation in amplitude of the spectral component; and (See ¶0014, ¶0021, ¶0039, ¶0050, ¶0054; Fig. 1)
	wherein the processor (21) is configured to estimate the thickness of the subcutaneous fat layer by: (Claim 12). (See ¶0014, ¶0021, ¶0039, ¶0050, ¶0054; Fig. 1)
	determining Raman intensity ratios for the second spot and the third spot based on peaks in Raman spectra of the first Raman emission and the second Raman emission; and (Claim 12) (See ¶0050-¶0052; Fig. 1)
	Wan does not explicitly teach wherein a distance between the first spot and the second spot estimates a thickness of the subcutaneous fat layer;
(Claim 12)
	However, Ogura does teach in an analogous art wherein a distance between the first spot and the second spot estimates a thickness. (See Abstract ¶0006, ¶0063, ¶0067; Fig. 1)
	estimating a variation of the Raman intensity ratio with distance from the first spot based on the Raman intensity ratios. (See Abstract ¶0006, ¶0063, ¶0067; Fig. 1)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Wan wherein a distance between the first spot and the second spot estimates a thickness of the subcutaneous fat layer and estimating a variation of the Raman intensity ratio with distance from the first spot based on the Raman intensity ratios.
	The advantage of this inclusion is to accurate measure the depth within the object under test. 
	As to claim 10, Wan also teaches the system, wherein the detector comprises a spectrometer (41). (See ¶0034; Fig. 1)
 	As to claims 13-15, Wan when modified by Ogura teaches the system of claim 12, in which these claims depend on.
	Wan when modified by Ogura still do not explicitly teach wherein determining the Raman intensity ratios comprises determining an area under a peak associated with the subcutaneous fat layer at about 1450 cm-1.
	wherein determining the Raman intensity ratios further comprises determining an area under a reference peak at about 450 cm-1. (Claim 14).
(Claim 15).
	However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that teach “wherein determining the Raman intensity ratios comprises determining an area under a peak associated with the subcutaneous fat layer at about 1450 cm-1, wherein determining the Raman intensity ratios further comprises determining an area under a reference peak at about 450 cm-1, and wherein estimating the thickness of the subcutaneous fat layer comprises determining a slope of the variation of the Raman intensity ratio with distance from the first spots,”
 within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis to measure thickness at specific peaks and slopes; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to try one of ordinary skill in the art at the time of invention to enable the claimed movements & adjustments.
Further, the differences in peaks and slopes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Wan when modified by Ogura wherein determining the Raman intensity ratios comprises determining an area under a peak associated with the subcutaneous fat layer at about 
	The advantage of this inclusion is to accurate measure the depth within the object under test.
	As to claim 19, The system of claim 18, wherein the first distance is between 0.5 mm and 5 mm and the second distance is between 5 mm and 20 mm.
	As to claim 20, A method of measuring a subcutaneous fat layer in a mammal, the method comprising:
	illuminating a first spot on the skin of the mammal with a Raman pump beam, the Raman pump beam exciting a Raman emission from the subcutaneous fat layer;
	measuring a variation in amplitude of a spectral component of the Raman emission associated with the subcutaneous fat layer as a function of distance from the first spot; and
	Wan does not explicitly teach estimating a thickness of the subcutaneous fat layer based on the variation in amplitude of the spectral component.
	However, Ogura does teach in an analogous art estimating a thickness of the a layer based on the variation in amplitude of the spectral component. (See Abstract ¶0006, ¶0063, ¶0067; Fig. 1)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Wan estimating 
	The advantage of this inclusion is to accurate measure the depth within the object under test. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ogura et al in further view of Obara et al (US 2017/0205348 A1).
	As to claim 11, Wan when modified by Ogura teaches the system of claim 9, in which this claim depend on.
	Wan when modified by Ogura still do not explicitly teach wherein the detector comprises:
	a first bandpass filter, having a passband centered at about 450 cm-1 to transmit a reference spectral component;
	a first photodetector, in optical communication with the first bandpass filter, to detect the reference spectral component;
	a second bandpass filter, having a passband centered at about 1450 cm-1, to transmit a fat spectral component; and
	a second photodetector, in optical communication with the second bandpass filter, to detect the fat spectral component.
	However, Obara does teach in an analogous art in a Raman system a first photodetector (20a), in optical communication with the first bandpass filter, to detect the reference spectral component and a second photodetector (20b), in optical 
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Wan when modified by Ogura a first photodetector, in optical communication with the first bandpass filter, to detect the reference spectral component and a second photodetector, in optical communication with the second bandpass filter, to detect the fat spectral component.
	The advantage of this inclusion is to accurately measure the sample under test. 
	Wan when modified by Ogura and Obara still do not explicitly teach a first bandpass filter, having a passband centered at about 450 cm-1 to transmit a reference spectral component and a second bandpass filter, having a passband centered at about 1450 cm-1, to transmit a fat spectral component.
	However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that teach “a first bandpass filter, having a passband centered at about 450 cm-1 to transmit a reference spectral component and a second bandpass filter, having a passband centered at about 1450 cm-1, to transmit a fat spectral component,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis to measure thickness at a specific passband centers; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to try one of ordinary skill in the art at the time of invention to enable the claimed movements & adjustments.
Further, the differences passband centers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Wan when modified by Ogura a first bandpass filter, having a passband centered at about 450 cm-1 to transmit a reference spectral component and a second bandpass filter, having a passband centered at about 1450 cm-1, to transmit a fat spectral component.
The advantage of this inclusion is to accurate measure the depth within the object under test.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ogura et al in further view of Azimi et al (US 2009/0033928 A1).
	As to claims 16-18, Wan when modified by Ogura teaches the system of claim 9, fin which these claims depend on.
	Ogura also teaches wherein the distance between the first spot and the second spot is a first distance, (Claim 18) (See Abstract ¶0006, ¶0063, ¶0067; Fig. 1)
	Wan when modified by Ogura still do not explicitly teach further comprising:
	a first ferrule to hold the distal ends of the excitation optical fibers against the skin of the mammal at the first spot; and
	a second ferrule, moveable with respect to the first ferrule, to hold the distal ends of the collection optical fibers against the skin of the mammal at the second spot;
(Claim 17).
	additional collection optical fibers, having distal ends arranged in a third array and held in place by the ferrule, to detect the Raman emission at a third spot on the skin of the mammal, the third spot separated from the first spot by a second distance greater than the first distance. (Claim 18).
	However, Azimi does teach in an analogous art the use of ferrule on excitation and collection fibers in a Raman system. (See Abstract ¶0017; Fig. 1).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Wan when modified by Ogura further comprising:
	a first ferrule to hold the distal ends of the excitation optical fibers against the skin of the mammal at the first spot; and
	a second ferrule, moveable with respect to the first ferrule, to hold the distal ends of the collection optical fibers against the skin of the mammal at the second spot; and
	a ferrule to hold the distal ends of the excitation optical fibers against the skin of the mammal at the first spot and to hold the distal ends of the collection optical fibers against the skin of the mammal at the second spot.
	The advantage of this inclusion is to ensure the excited and scattered signal safely travels to the sample under test for an accurate measurement. 
	Wan when modified by Ogura and Azimi still do not explicitly teach additional collection optical fibers, having distal ends arranged in a third array and held in place by 
	However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that teach “additional collection optical fibers, having distal ends arranged in a third array and held in place by the ferrule, to detect the Raman emission at a third spot on the skin of the mammal, the third spot separated from the first spot by a second distance greater than the first distance,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis to measure thickness of a sample to use multiple collections optical fibers to measure different spots of said sample at different distances; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to try one of ordinary skill in the art at the time of invention to enable the claimed movements & adjustments.
Further, these differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such arrangements are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Wan when modified by Ogura and Azimi additional collection optical fibers, having distal ends arranged in a third array and held in place by the ferrule, to detect the Raman emission 
	The advantage of this inclusion is to accurate measure the depth within the object under test.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886